Name: 2007/41/EC: Council Decision of 22 January 2007 appointing three Swedish members and two Swedish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-01-08; 2007-01-25

 25.1.2007 EN Official Journal of the European Union L 18/10 COUNCIL DECISION of 22 January 2007 appointing three Swedish members and two Swedish alternate members to the Committee of the Regions (2007/41/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Swedish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) Three members' seats on the Committee of the Regions have become vacant following the death of Mr Anders GUSTÃ V and the end of the mandates of Ms Catarina TARRAS-WAHLBERG and Mr Aldo ISKRA. Two alternate members' seats have become vacant following the end of the mandates of Ms Catarina SEGERSTEN-LARSSON and Ms Christina TALLBERG, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members  Ms Chris HEISTER, ledamot i landstingsfullmÃ ¤ktige i Stockholms lÃ ¤ns landsting, in place of Mr Anders GUSTÃ V,  Ms Lisbeth RYDEFJÃ RD, ledamot i landstingsstyrelsen, JÃ ¶nkÃ ¶pings lÃ ¤ns landsting, in place of Mr Aldo ISKRA,  Ms Catarina TARRAS-WAHLBERG, ledamot i kommunfullmÃ ¤ktige, Stockholms kommun (change of mandate); (b) as alternate members  Ms Catarina SEGERSTEN-LARSSON, ledamot i landstingsfullmÃ ¤ktige, VÃ ¤rmlands lÃ ¤ns landsting (change of mandate),  Ms Christina TALLBERG, ledamot i kommunfullmÃ ¤ktige, TyresÃ ¶ kommun, (change of mandate). Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 22 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 25.2.2006, p. 75.